The judgment in this case must be reversed for two reasons:
(1) The state was permitted over the objection of defendant to introduce the record of a prior conviction of defendant for a similar offense. This under numerous decisions constitutes reversible error. Lyles v. State, 18 Ala. App. 62, 88 So. 375; Bertalsen v. State, 20 Ala. App. 539, 103 So. 480.
(2) The state was permitted, over the objection and exception of defendant, to prove that defendant said, in the presence of Beck and another officer, after the arrest had been made, and while defendant was in custody: "He would plead guilty if they wouldn't put no sentence on him." This was not an admission of guilt, or a confession, and should not have been admitted.
For the errors pointed out, the judgment is reversed, and the cause is remanded.
Reversed and remanded.